Citation Nr: 0604157	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-04 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with radiculopathy and intervertebral disc syndrome 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for right 
acromioclavicular joint injury with osteolysis and mild right 
axillary and medial nerve neuropathy.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD
  
J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
October 1979 and February 1982 to October 1987.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from  rating decisions by the St. 
Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for an increased evaluation for low back 
strain currently evaluated as 10 percent disabling; a 
compensable evaluation for an acromioclavicular joint injury; 
and entitlement to service connection for bilateral hearing 
loss upon the veteran's reopened claim.

The record indicates that by rating decision dated in October 
1999, new and material evidence was not submitted to reopen a 
claim for service connection for bilateral hearing loss 
originally denied in August 1989.  The veteran sought to 
reopen his claim again by application received in November 
1999.  By a June 2000 rating decision, the RO reopened and 
denied the claim for bilateral hearing loss.  

Accordingly, the Board first reviews the claim for service 
connection for bilateral hearing loss with a view towards 
determining whether the veteran has submitted new and 
material evidence since the October 1999 rating decision.  
See Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996)(Observing that the Bord must ensure that it has 
jurisdiction over each issue before adjudicating the merits 
and that, once apparent, a potential jurisdictional defect 
may be raised by the court, tribunal or any party, sua 
sponte, at any stage in the proceedings.).  Barnett, 83 F.3d 
at 1383.


FINDINGS OF FACT

1.  The service-connected low back strain symptoms are 
characterized by slight pain on motion resulting in minimally 
restricted range of motion, and no current radiculopathy.

2.  Degenerative disc disease is related to age and non-
service connected incidents

3.  The service-connected right shoulder symptoms are 
characterized by full range of motion with some tenderness 
over the acromioclavicular joint and pain with cross-body 
abduction; full muscle strength and no increase of pain upon 
range of motion or repetitive motion.

4.  There is no current evidence of axillary and median 
neuropathy and there is no evidence of peripheral neuropathy.

5.  Evidence submitted since an October 1999 denial to reopen 
a claim for service connection for bilateral hearing loss 
bears directly and substantially upon the specific matter 
under consideration; is neither cumulative nor redundant; and 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim

6.  Bilateral hearing loss was not incurred in or aggravated 
as a result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for low back strain with radiculopathy and degenerative disc 
disease have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (prior to September 26, 2003); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2005).

2.  The criteria for a compensable evaluation for a right 
acromioclavicular joint injury with osteolysis and mild right 
axillary and medial nerve neuropathy are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2005).

3.  New and material evidence has been submitted to reopen a 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

4.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 ("VCAA"), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

In this case, although the initial rating decision was issued 
in June 2000, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 2002 
Statement of the Case ("SOC"), the October 2005 
Supplemental Statement of the Case ("SSOC"), and January 
2002, August 2003 and January 2005 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain. 

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's reconsideration of his claims 
following the VCAA.  The 38 C.F.R. § 3.159(b) compliant 
language was provided to him after the adjudication of the 
claims.  When considering the notification letters and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  Records 
from the Tampa VA medical center ("VAMC") were obtained and 
reviewed as well as private medical records from Dr. R.P. and 
MRI reports attached to a Social Security benefits award 
letter. VA also obtained and reviewed complete Social 
Security Administration Decision records in February 2005.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  Accordingly, the veteran was 
afforded VA Compensation and Pension Exams ("VAE") in April 
2000 and July 2005 for both his low back condition and 
acromiclavicular joint injury to determine their current 
level of disability.  Further examination or opinion is not 
needed on these claims because sufficient evidence is of 
record.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not identified any further evidence to support 
his claims, the Board finds that the record is ready for 
appellate review.

Merits of the Claims

Entitlement to Increased Ratings; In General

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).


Low Back Strain with Radiculopathy Currently Evaluated as 10 
Percent Disabling

The veteran argues that the service-connected low back strain 
is more severe than is contemplated by the currently assigned 
10 percent rating.  After careful consideration of all of the 
evidence of record in light of the applicable law, the Board 
finds that the preponderance of the evidence is against this 
claim and it will be denied on the principal basis that the 
severity of the veteran's low back symptoms are principally 
shown by competent medical and lay evidence to have been 
worsened by an automobile accident approximately 11 years 
after he was discharged from active military service.   

Although this claim is premised upon the veteran's challenge 
to a rating decision denying a claim for an increased rating 
(i.e., not an originally assigned disability rating), the 
Board has carefully reviewed the entirety of the record and 
observes that  the veteran's service medical records indicate 
that he was discharged from active military duty due to 
physical incapacity for continued military service.   

Shortly after submission of his original claim, the veteran 
underwent a VA physical examination in June 1989.  His lumbar 
spine range of motion was forward flexion to 60 degrees; 
backward extension to 30 degrees; right and left rotation was 
to 40 degrees; and right and left lateral flexion was to 30 
degrees.  Radiographic examination of the lumbosacral spine 
resulted in normal findings, including a normal lumbar 
vertebrae and intervertebral disc spaces and normal 
sacroiliac joints.  

Medical evidence received from Social Security Determination 
Records indicates the veteran was involved in another motor 
vehicle accident in 1998 in which the veteran sustained and 
was treated for injuries to his lower back and shoulder.  
Prior to the motor vehicle accident in 1998, there are no 
medical records reporting treatment for lower back pain 
subsequent to the 1989 grant of service connection.  

The veteran filed his claim for an increased evaluation in 
November 1999.  A VA examination in April 2000 revealed no 
evidence of a back strain, normal range of motion, no 
neurological involvement and no evidence of S1 radiculopathy.  
Lumbar spine xrays were taken and revealed normal studies in 
the AP views.  Lateral views demonstrated normal alignment.  
The veteran was afforded both a VA spinal examination and 
peripheral nerves examination most recently in July 2005.  
Again, while the Board considers all the evidence of record, 
the most probative evidence involves the current degree of 
impairment.  See Francisco, 7 Vet. App. 55.  In the July 2005 
exam, the bones were noted to have trace osteophytes, 
particularly L4 and L5.  The curve was noted as being in 
normal lordisis.  The disc heights at L5-S1 were noted as 
trace decreased with a corresponding 2 mm retrolisthesis at 
L5 and S1.

The veteran reported to the VA examiner complaints of pain in 
his low back at many points to the midline at the level of L3 
and L4, down to the S1 region.  He described locking and 
shutting pain that is paralyzing at times on forward bending 
and radiates all over.  He described tingling up to his 
occiput and down through all of his back, laterally to his 
flanks, and down his legs.  The veteran received a 
sympathetic nerve block injection which he states relieved 
some of his radicular sciatic pain.  He described his back 
pain as exacerbated with prolonged standing, with spasms and 
throbbing pains on the back of his legs to his knees.  
Inactivity and rest reduce the pain, while any kind of 
activity increases the pain.

On examination, the physician noted a normal lower extremity 
neurologic exam with normal strength, sensation, and 
reflexes.  The passive range of motion testing was negative 
for neurologic straight leg.  The veteran's active range of 
motion was noted to improve with repetition.  Lateral flexion 
was recorded as 30 out of 30 degrees bilaterally and 
extension was 25 out of 25 degrees.  Forward bending was 
noted as 45 out of 90 degrees, improving to 80 out of 90 
degrees with extensive repetition.  

In other words, 10 degrees were gained, not lost, with 
repetition and there was no development of additional pain, 
weakness or incoordination with repeated testing.  According 
to the examiner, such repetition and forward flexion normally 
stresses the discs and causes great pain rather than 
increasing the range of motion.  The examiner stated that 
this improving range of motion testing with repetition 
indicates the need for more activity.  

Of particular note as to the credibility of the veteran's 
current complaints, the examiner described the veteran's 
complains as "far out of physiologic balance on review of 
his lumbar spine x-rays."  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (All for the 
general proposition that the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.). 

The examiner confirmed a diagnosis of mild lumbar 
degenerative disc disease at L5-S1 and corroborated the 
veteran's account worsening pain with activity and forward 
bending as expected symptoms of such a diagnosis.  The 
examiner stated that the veteran's degenerative disc disease 
is more likely than not related to his age and his history of 
smoking.  He also stated that there is no evidence of 
continued S1 radiculopathy following a pain injection and, 
therefore, there is no disability from his prior listed S1 
radiculopathy.

A neurological examination revealed a diagnosis of very mild 
degenerative spine disease in the cervical and lumbar area, 
however, the clinical examination and the 
electrophysiological studies did not support a diagnosis of 
auxillary and median neuropathy and there was no evidence of 
peripheral neuropathy.  The physician stated that there was 
no radiculopathy in the cervical or lumbar region and no 
myelopathy.  Cranial nerves 2 through 12 were noted as 
intact.  Motor examination demonstrated normal bulk and tone 
of the upper and lower extremity muscles and strength was 
noted as normal in both; however, range of motion was painful 
with regard to the upper extremities.  There were no abnormal 
movements in fasciculations.  Sensory examination was normal 
to pinprick, vibration and proprioception.  There was no 
sensory level and coordination was intact.  EMG nerve 
conduction studies from the right upper and lower extremities 
showed no right median, right axillary neuropathy, no 
evidence for peripheral neuropathy, no evidence of cervical 
or lumbar radiculopathy of the right upper and lower 
extremity.

In the June 2000 rating decision which the veteran appealed, 
the RO evaluated the veteran's service-connected low back 
strain with radiculopathy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, for lumbosacral strain.  While on appeal, in a 
December 2002 SOC, the RO notified the veteran of criteria 
for evaluating the spine under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 (limitation of motion of the lumbar spine), and 
5295 (lumbosacral strain).

Thereafter, during the pendency of the veteran's appeal, 
effective September 26, 2003, substantive changes were made 
to the criteria for evaluating spine disorders.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2005)).  These revisions consist of a new 
rating formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now 
subject to separate evaluation.

These changes are listed under Diagnostic Codes 5235 to 5243 
(including Diagnostic Code 5237 for lumbosacral strain), with 
Diagnostic Code 5243 now embodying the recently revised 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome).  The veteran was notified of 
the newly enacted provisions of Diagnostic Codes 5235 to 5243 
in an October 2005 SSOC.

Under the criteria effective prior to September 26, 2003, 
under Diagnostic Code 5295, lumbosacral strain warranted a 
noncompensable rating when symptoms were slight and 
subjective.  A 10 percent rating was assigned for 
characteristic pain on motion and 20 percent rating was 
assigned for muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
the joint space, or some of the above with abnormal mobility 
on forced motion.  That was the highest schedular evaluation 
available under that code.

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion slight, a 10 percent rating was warranted; moderate, a 
20 percent rating was warranted; and when limitation of 
motion was severe, a 40 percent rating was warranted.  The 
maximum rating under Code 5292 prior to September 26, 2003 
was 40 percent.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply:  a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or combined ranged of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine. A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1) (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2005).

The Board notes that the RO addressed the veteran's 
disability under the revised criteria for evaluating diseases 
and injuries of the spine in the October 2005 SSOC.

Reviewing the prior criteria under Diagnostic Codes 5292 and 
5295 for the relevant time period of appeal prior to 
September 23, 2003, the Board finds a higher rating cannot be 
granted.  With respect to Diagnostic Code 5295, there is no 
medical evidence showing the veteran's entire spine lists to 
the side or that he has positive Goldthwaite's sign.  
Although he does have some limitation of motion with forward 
bending, there is no evidence of abnormal mobility on forced 
motion.

With respect to Diagnostic Code 5292, although the words 
"severe," "moderate" and "slight" are not defined in the 
VA Schedule for Rating Disabilities, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  While the criteria under Diagnostic Code 
5292 were less defined and numerical ranges of motion were 
not provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  Considering the 
slight limitations shown by the medical evidence in this 
case: forward flexion (initially 45/90, but improved to 80/90 
with repetition); extension (25/25); and rotation (20/30), 
the Board concludes the medical evidence approximates the 
criteria for a 10 percent rating under Diagnostic Code 5292.  
That is, the overall combined limitation of motion of the 
thoracolumbar spine, as shown by the most recent VA 
examination, is greater than 120 degrees but not greater than 
235 degrees; which is reasonably classified as slight.

Similarly, considering the veteran's lumbosacral strain under 
the criteria that became effective September 26, 2003, an 
evaluation in excess of 10 percent is not appropriate since 
the evidence does not show overall limitation of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees.  38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5235 to 5243 (2005).  Specifically, while the record 
shows that the veteran's range of thoracolumbar spine motion 
is restricted, his range of motion improves with repetition 
and the increase of pain with activity and forward bending is 
consistent with degenerative disc disease of L5-S1 (which the 
examining physician noted is more likely than not related to 
his age and history of smoking).  In the absence of further 
limitation of motion as enumerated above or ankylosis of any 
portion of the spine, an evaluation in excess of 10 percent 
under the new criteria is not warranted.

Additionally, the medical evidence does not show that 
veteran's service-connected lumbosacral strain causes any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1) (2005).  During the July 2005 
examination, cranial nerves II through XII were grossly 
intact, and no findings of neurological deficits were made.  
The examining physician noted the veteran denies any 
numbness, tingling, weakness, burning, bowel or bladder 
symptoms.  The record does not show that the veteran's 
service-connected lumbosacral strain included objective 
neurologic abnormalities.

The veteran has also indicated that his service-connected 
condition should include a rating for degenerative disc 
disease.  It is clear that the veteran has degenerative disc 
disease, as evidenced by x-ray reports and diagnosed by the 
VA examining physician in July 2005.  

However, the VA examiner concluded the degenerative changes 
are age-related and smoking-related, not part of the service-
connected condition.  There is no medical evidence showing 
the veteran's service- connected lumbosacral strain is 
manifested by disc pathology.  Apart from the veteran's 
contention that degenerative disc disease is attributable to 
military service, there is no other competent medical 
evidence addressing the possibility of such a nexus, other 
than the July 2005 VA examiner.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

Even if the Board were to consider rating the service-
connected disability as analogous to disc disease, a rating 
higher than the 10 percent granted herein could not be 
awarded.  The maximum schedular rating of 60 percent was 
assigned under the prior criteria for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  See 38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2002).  40 percent rating was assigned for severe, 
recurring attacks, with intermittent relief.  Id.  A 20 
percent rating was assigned for moderate; recurring attacks; 
a 10 percent rating was assigned for mild attacks and a 0 
percent rating was assigned for post-operative or cured 
intervertebral disc syndrome.  Id.  

There is no medical evidence showing neurological 
abnormalities, as discussed above, nor any objective evidence 
of neuropathy or absent ankle jerk.  Moreover, the examiner 
specifically stated the veteran has mild degenerative disc 
degeneration and that his range of motion increases with 
repetition and forward flexion which normally stresses the 
discs and causes great pain.  Accordingly, the veteran would 
only qualify for a 10 percent rating under the pre-September 
23, 2003 rating criteria.

The amended criteria rate intervertebral disc disease (now 
reclassified as Diagnostic Code 5243) according to the number 
of incapacitating episodes the veteran experiences in the 
course of a year.  Assignment of a 60 percent rating for 
intervertebral disc syndrome is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Assignment of a 40 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks during the past 12 months.  Assignment of a 
20 percent rating is warranted when there are incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  Assignment of a 
10 percent rating is warranted when there are incapacitating 
episodes having a total duration of at least one week, but 
less than 2 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  There is no medical evidence showing the veteran 
has ever been prescribed bed rest by a physician, nor does 
the veteran allege this is so.  The fact that he may 
voluntarily chose to take to bed because of back pain does 
not meet the definition of an incapacitating episode.

In particular, the Board emphasizes that it has only 
considered the factors as enumerated in the rating criteria 
discussed above.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); 

The Board lastly has considered whether the veteran is 
entitled to a rating for lumbosacral strain based on 
considerations outside the schedular rating criteria.  
However, the evidence does not show that the service-
connected disability has presented such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (2005).  Although the evidence shows 
some limitation of motion of the spine due to the service-
connected disability, there is no evidence that the nature 
and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.

In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected lumbosacral strain, or that the low 
back disability itself has caused interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards that are based on the average 
impairment of employment.  In view of these findings and in 
the absence of evidence of extraordinary symptoms, the Board 
concludes that the schedular criterion adequately 
contemplates the nature and severity of the veteran's 
service-connected lumbosacral strain.

Given the nature of the veteran's service-connected 
lumbosacral strain as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an evaluation higher than the 10 percent 
rating previously assigned.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
evaluation.  See 38 C.F.R. § 4.1 (2005).  At present, 
however, there is no basis for such an evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
lumbosacral strain does not meet the criteria for a rating 
greater than 10 percent, a higher rating is not warranted, 
and the reasonable doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Right Acromiclavicular Joint Injury with Osteolysis and Mild 
Right Axillary and Medial Nerve Neuropathy, Currently 
Evaluated as Zero Percent Disabling

The initial injury to the veteran was diagnosed as a right 
shoulder sprain resulting from a moped accident on his way to 
work while on active duty in July 1985.  Service connection 
was first granted and a non-compensable evaluation assigned 
for residuals of a right acromioclavicular joint injury in 
August 1989.  

In July 1999, the veteran applied for an increased evaluation 
arguing that the injury is more severe than is contemplated 
by the noncompensable rating.  As noted above, medical 
evidence received from Social Security Determination Records 
indicates the veteran was involved in another motor vehicle 
accident in 1998 in which the veteran sustained and was 
treated for injuries to his lower back and shoulder.  

Prior to the motor vehicle accident in 1998, there are no 
medical records reporting treatment for a right shoulder 
injury or pain subsequent to the 1989 grant of service 
connection.  After careful consideration of all of the 
evidence of record in light of the applicable law, the Board 
finds that the preponderance of the evidence is against this 
claim and it will be denied. 

During an April 2000 VA examination, the veteran reported 
pain flare-ups occurring every day.  During flare-ups, his 
forward flexion was limited to 0-10 degrees, abduction 0-40 
degrees, internal rotation 0-30 degrees, external rotation 0-
40 degrees.  The examiner reported the veteran carried his 
right shoulder lower than his left.  Active forward flexion 
was from 0-160 degrees and abduction was 0-160 degrees.  He 
was noted to have difficult bringing the arm from a fully 
forward flexed and fully abducted position back to a resting 
position.  Several random points were noted where his arm 
collapsed back down to neutral and he was unable to hold and 
maintain his arm in that particular position.  External 
rotation was from 0-90 degrees and internal rotation was 0-90 
degrees.  His strength of abduction was 4/5.  Radiographs 
dated August 1999 revealed possible osteophyte forming on the 
humeral head, however, the glenohumeral articular surface was 
within normal limits and there was no obvious dislocation on 
physical exam.  

The veteran's hand was also examined and there was no 
decrease in sensation in the ulnar or median distributions in 
the hand.  There was no Tinel's sign at the wrist or over the 
cubital tunnel.  Grip strength was 5/5 on the right hand.  
Hand intrinsics were 5/5.  No evidence of median nerve or 
ulnar nerve neuropathy was present; however, the examiner 
noted that prolonged positional abnormalities in his right 
shoulder could lead to peripheral nerve compression at those 
times.

During the July 2005 VA joints examination, the examiner 
noted full range of motion of the shoulder which is 180 
degrees forward elevation, 180 degrees of abduction, 90 
degrees of external rotation and 60 degrees of internal 
rotation.  The report shows tenderness over the 
acromioclavicular joint and pain with cross-body abduction 
and there is some noted crepitus with cross-body abduction 
over his acromioclavicular joint.  The report indicates he 
has full muscle strength and that pain is not increased with 
range of motion or repetitive motion.  X-rays showed some 
acromioclavicular joint arthrosis.  

The right shoulder disability is rated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5203 (2005).  
Limitation of motion of the shoulder is rated under 
Diagnostic Code 5201, which concerns limitation of motion of 
the arm.  When the minor extremity is involved, the ratings 
authorized by this diagnostic code are 20 percent when motion 
is limited to the shoulder level, 20 percent when motion is 
limited to midway between the side of the body and the 
shoulder level, and 30 percent when motion from the side is 
limited to 25 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

The fundamental finding for the purpose of applying 
Diagnostic Code 5201 is abduction (that is, elevation of the 
arm from the side).  Abduction ranges from 0 to 180 degrees.  
Full range of motion from the side is to 180 degrees, and 
motion from the side to shoulder level is to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2005).  The medical evidence shows 
that the veteran's right shoulder abduction has ranged from 
0-160 in April 2000 to 180 in July 2005.  As of July 2005, 
the veteran had full range of abduction motion and because 
the most probative evidence involves the current degree of 
impairment, a compensable rating is not appropriate.  See 
Francisco, 7 Vet. App. 55.  

The other diagnostic code under which the right shoulder 
disability is rated, Diagnostic Code 5203, concerns 
impairment of the clavicle or scapula.  When the minor 
extremity is involved, the ratings authorized by this 
diagnostic code are 10 percent for malunion, 10 percent for 
nonunion without loose movement, 20 percent for nonunion with 
loose movement, and 20 percent for dislocation.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2005).  There are no medical 
findings, clinical or radiological, in the record that show 
that the veteran's right shoulder disability has any of these 
characteristics. (Diagnostic Code 5203 also authorizes a 
rating based on limitation of function of the contiguous 
joint, or in this case, a rating under Diagnostic Code 5201.)

The medical evidence also demonstrates that the right 
shoulder disability does not involve impairment of the 
humerus, see 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005), 
or ankylosis of the scapulohumeral articulation, see 38 
C.F.R. § 4.71a, Diagnostic Code 5200 (2005).  Furthermore, 
the medical evidence shows that the right shoulder disability 
has not produced reflex sympathetic dystrophy or neuropathy, 
radiculopathy, or plexus injury of the nerves and muscles.

With respect to the veteran's claim of mild right axillary 
and medial nerve neuropathy as residuals of the right 
acromioclavicular joint injury, the July 2005 neurological 
clinical examination and electrophysiological studies do not 
support a diagnosis of auxillary and median neuropathy and 
there was no evidence of peripheral neuropathy.  The 
physician stated that cranial nerves 2 through 12 were noted 
as intact.  Motor examination demonstrated normal bulk and 
tone of the upper and lower extremity muscles and strength 
was noted as normal in both; however, range of motion was 
painful with regard to the upper extremities.  There were no 
abnormal movements in fasciculations.  Sensory examination 
was normal to pinprick, vibration and proprioception.  There 
was no sensory level and coordination was intact.  EMG nerve 
conduction studies from the right upper and lower extremities 
showed no right median, right axillary neuropathy, no 
evidence for peripheral neuropathy, and no evidence of 
cervical or lumbar radiculopathy of the right upper 
extremity.

While painful motion is to be considered limited motion even 
though a range of motion is possible beyond the point where 
pain sets in, in this case, the July 2005 examiner stated the 
veteran has tenderness over the acromioclavicular joint and 
pain with cross-body abduction, however, he also noted that 
his range of motion did not change with complaints of pain, 
nor was there any change in the range of motion after 
repetitive motion.  38 C.F.R. § 4.59 (2005); See Hicks v. 
Brown, 8 Vet. App. 417 (1995); VAOPGCPREC 9-98.  VA 
adjudicators must also assess whether a schedular disability 
rating based on limitation of motion may be augmented under 
certain regulations applying to disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40, which concerns 
functional loss due to pain, and 38 C.F.R. § 4.45, which 
concerns functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint. Schafrath, 1 
Vet. App. at 592; Deluca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  In this case, there is no medical evidence 
supporting functional loss due to pain, weakness, 
fatigability, or incoordination.  To the contrary, the 
medical record states there is no functional loss due to 
pain.

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2005), however, the disability 
in questions does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  Accordingly, the Board 
finds that the criteria for referral of the veteran's right 
shoulder disability for consideration of an extraschedular 
rating have not been met.  Shipwash v. Brown, 8 Vet App 218, 
227 (1995).

The Petition to Reopen the Claim for Service Connection for 
Bilateral Hearing Loss

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2005).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date (November 1999), the law in effect when the 
claim was filed is applicable.  That is the standard 
discussed above.  

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the October 
1999 rating decision, new and material evidence would consist 
of evidence diagnosing the veteran with bilateral hearing 
loss.  In this regard, additional evidence received since the 
October 1999 rating action includes various VAMC and private 
treatment records, VA examinations, records from the Social 
Security Administration (SSA), and statements submitted by 
the veteran in support of his claim.

The evidence obtained since this decision includes a February 
2000 diagnosis of mild hearing loss.  Thus, there is clearly 
evidence that is not merely cumulative of prior evidence.  
Consequently, the Board finds that the additional treatment 
records in this case bear directly and substantially on the 
specific matter under consideration, are neither cumulative 
nor redundant, and by themselves or in combination with other 
evidence are so significant that they must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the Board concludes that the claim for service connection for 
bilateral hearing loss was properly reopened by the RO.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 
38 C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horwitz v. Brown, 5 
Vet. App. 217-221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period disease.  Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor."  Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's claimed conditions are currently 
diagnosed and whether they were first manifested in service 
and/or alternatively related to event(s) in service.  The 
Board concludes that they were not. 

The veteran reports an extensive history of unprotected noise 
exposure in the military and to a lesser extent while driving 
trucks as a civilian.  Service medical records do not reveal 
any complaints or diagnoses of hearing loss and testing was 
within normal limits.  The veteran's separation examination 
is negative for hearing deficiencies or complaint.

The first evidence of hearing loss is a February 2000 Tampa 
VAMC note that indicates the veteran underwent routine 
audiometric testing.  The testing revealed normal hearing 
from 250-4000 Hz in the right ear, with mild hearing loss 
above the range of speech (6-8 kHz) and normal hearing in the 
left ear with the exception of mild mixed hearing loss at 4-6 
KHz.  The examiner noted that the veteran's reports of 
hearing difficulty were somewhat exaggerated for the minimal 
hearing loss present and that amplification was not required.  
The examiner stated the veteran has essentially normal 
hearing for the purpose of hearing and understanding speech.  
The examiner did not link the veteran's hearing loss to his 
military service.

An opinion as to medical etiology must be based on competent 
medical evidence.  "Competent medical evidence" means, in 
part, evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
The record is devoid of any such medical opinion providing a 
nexus between the veteran's current hearing loss and his 
service.  

The Board finds, by a preponderance of the evidence, that the 
veteran's bilateral hearing loss, which first manifested many 
years after service, is not related to event(s) in service.  
In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

An increased evaluation for low back strain with 
radiculopathy (intervertebral disc syndrome) currently 
evaluated as 10 percent disabling is denied.

A compensable evaluation for right acromioclavicular joint 
injury with osteolysis and mild right axillary and medial 
nerve neuropathy is denied.

Service connection for bilateral hearing loss is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


